                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                          ROANOKE DIVISION

 KARL LENTZ,                                       )
                                                   )
                    Petitioner,                    )      Case No. 7:20CV00056
                                                   )
 v.                                                )              OPINION
                                                   )
 JEFF NEWTON,                                      )      By: James P. Jones
                                                   )      United States District Judge
                    Respondent.                    )

      Karl Lentz, Pro Se Petitioner.

      The petitioner, proceeding pro se, has filed a pleading, using a form designed

to assist inmates in formulating a Petition for a Writ of Habeas Corpus pursuant to

28 U.S.C. § 2241. I find that his petition must be summarily dismissed.

      I am unable to decipher from Lentz’s petition what claims he is attempting to

present to this court or what criminal charge, conviction, or sentence he is attacking,

if any. It is also not clear that he is currently in custody or that he is likely to be. On

the section of the § 2241 form that asks the petitioner to “[s]tate exactly what you

want the court to do,” Lentz states:

      to have an answer for once and all as to: (1) does [a] WHAT, a creation
      of man and/or of those of mankind, a PUBLIC creation (ie. STATE,
      COMMONWEALTH; COUNTY; PARRISH; TOWNSHIP) have the
      RIGHT to IMPRISON [a] man who:

      (1). Is acting ONLY in the Private and,/or;
      (2). Commits a “victimless crime” [cf. corpus delicti] (a) in the private,
      and/or; (b) in the Public

      (3) DO Governmental Agents have the RIGHT, THE RIGHT, THE
      RIGHT to claim ; totake and carry off with and control property of man
      who chose NOT wish to be ITScitizen; subject; registered voter, etc…

Pet. 8, ECF No. 1.

      Under this statute, I may grant a writ of habeas corpus within the jurisdiction

of the Western District of Virginia if the petitioner is in custody in violation of the

Constitution or laws of the United States. Habeas corpus petitions are reserved for

attacks on the fact or duration of the petitioner’s confinement. See Preiser v.

Rodriguez, 411 U.S. 475, 500 (1973). Because Lentz’s petition fails to state any

comprehensible claim for relief under § 2241 and it does not appear that his

circumstances warrant such relief, I will summarily dismiss the petition.

      A separate Final Order will be entered herewith.

                                                DATED: February 3, 2020

                                                /s/ JAMES P. JONES
                                                United States District Judge




                                          -2-
